Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Kingdawud Mujahid Burgess appeals the district court’s order denying his motion to reconsider the court’s earlier order dismissing his action without prejudice based on Burgess’ failure to comply with *360court orders to provide notification of his transfer, release, or relocation, or risk involuntary dismissal pursuant to Fed. R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Burgess v. Ybarra, No. 1:08-cv-00120-GBL-TCB, 2009 WL 2243767 (E.D.Va. July 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.